Citation Nr: 1533046	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for lumbago with sciatica of the left hip and left leg (claimed as a back injury).  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a sleep disorder (claimed as insomnia and sleep apnea).

3.  Entitlement to service connection for lumbago with sciatica of the left hip and left leg (claimed as a back injury).

4.  Entitlement to service connection for a sleep disorder (claimed as insomnia and sleep apnea).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision granted service connection for tinnitus; continued the noncompensable disability rating for the Veteran's bilateral hearing loss; reopened the Veteran's claim for service connection of lumbago, but continued to deny the claim on its merits; and continued to deny the Veteran's claim for a sleep disorder (now claimed as insomnia) because new and material evidence had not be submitted to reopen the claim.  
	
In October 2010, the Veteran filed a Notice of Disagreement with respect to the claims for lumbago and a sleep disorder (referred to by the Veteran as sleep apnea) only.  The RO furnished the Veteran a Statement of the Case in December 2012.  The Veteran filed a timely Substantive Appeal (VA Form 9) in February 2011 and requested a hearing before the Board at the local VA office.  A Supplemental Statement of the Case was furnished by the RO in June 2012.  

The Veteran was scheduled for a Board hearing in March 2015 and was provided notice of the hearing in February and March 2015 letters.  The letters were mailed to a residential address and were not returned.  The Veteran failed to appear for his hearing.  In May 2015, VA learned that the Veteran was incarcerated from June 2014 to May 2015.  Because the letters were sent not sent to the prison where the Veteran was incarcerated, it is not known whether the Veteran received notice of his hearing.  Moreover, mail to the Veteran was returned to VA in August 2014 and a new address for the Veteran was obtained; however, it is unclear how that address was obtained.  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    
    
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As discussed above, the Veteran requested a Board hearing when he submitted his VA Form 9 in February 2011.  Although a hearing was scheduled for March 2015, it is not clear that the Veteran received notice of the hearing because he was incarcerated and notices of the hearing were sent to a residential address.  Therefore, the Board finds the Veteran is to be scheduled for a new hearing at his local VA office to correct the due process violation.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 19.75, 19.76, 20.703, 20.704 (2014).

In addition, the Board notes that a substantial amount of the Veteran's claims file prior to May 2009 is not included in his VBMS claims file.  For example, the file contains an October 1984 disability award, but there is no claim, actual rating decision, or notice that the decision was provided to the Veteran.  There is a handwritten September 1993 rating decision, but again no formal rating decision, notice of the decision to the Veteran, or claim.  The rating decision references a VA examination that is not in the claims file.  The rating decision also references the previous denial of a sleep disorder, which is not in the file.  There is a February 1993 authorization for the release of information in the file, but no indication that medical records were requested or obtained.  The November 2009 rating decision continued the noncompensable disability rating for the Veteran's bilateral hearing loss, but there is no prior claim for or grant of service connection for hearing loss in the VBMS claims file.  Accordingly, the Veteran's prior paper claims file is to be obtained and all documents prior to May 2009 are to be added to the Veteran's VBMS file that are not already in the VBMS file.             

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a Board hearing at his local VA office.  The case should then be processed further in accordance with established appellate practices.

2.  Obtain the Veteran's prior paper claims file and add all documents prior to May 2009 to the Veteran's VBMS claims file that are not already included in the VBMS file.  Examples of records that are known to be missing from the VBMS file are provided above.  If the Veteran's paper file cannot be located, all steps taken to locate the file are to be documented in the VBMS file with a finding that the paper file is not available.  Steps should then be taken to obtain copies of the missing documents from alternative sources, e.g., request documents from the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




